And Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 1/13/21. It is noted, however, that applicant has not filed a certified copy of Application No. 2021-003700 as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 recites “a pressing surface that presses the pressure receiving surface in a direction crossing an axial line of the screw portion”.  It is not clear to the Examiner how “a direction” crosses a line? In what way cross it?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Faber (USP 3,908,255).
	Regarding claim 1, Faber discloses a tool body to which a replaceable cutting insert is fixed, the tool body comprising: a holder: an insert mounting seat that is provided on a first surface of the holder (i.e. top surface); a clamp member (20) that constrains the cutting insert placed on the insert mounting seat (figures 1-3); and an operating member (24) that presses a pressure receiving surface (S: see figure below) of the clamp member, wherein the clamp member has the pressure receiving surface (figures 1-3), a head portion (25), and a hook portion (27) that protrudes to a side opposite to a side of the head portion (25) when seen from a side of the first surface (figure 3), the insert mounting seat supports the clamp member to be swingable with the spherical head portion as a fulcrum, and the hook portion contacts a diameter reducing portion that is formed on an inner peripheral surface of an mounting hole for the cutting insert in a state in which the pressure receiving surface is pressed (figures 3 and 4).
Faber does not disclose the head portion being a spherical head portion that is formed into a spherical crown shape. It would have been an obvious matter of design choice to make the head portion of any desired shape/form that is capable of allowing fulcrum action.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the head portion of any desired shape/form that is capable of allowing fulcrum action.













[AltContent: textbox (A1)]
[AltContent: textbox (X)][AltContent: connector][AltContent: textbox (S)][AltContent: arrow]
[AltContent: textbox (A2)][AltContent: arrow][AltContent: connector]		
    PNG
    media_image1.png
    387
    405
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Faber discloses wherein the operating member (24) has a screw portion on which a male screw threadedly engaged with the holder is formed and a pressing surface (S: falls on line A2: see figure above) that presses the pressure receiving surface in a direction (X) crossing an axial line (A1) of the screw portion.

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10/8/22